     Case 2:19-cv-02056-DDC-KGG Document 68 Filed 06/10/20 Page 1 of 8




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

GENE FINKE,                    )
                               )
                   Plaintiff,  )
                               )
     vs.                       )              Case No. 2:19-cv-02056
                               )
THE ENSIGN GROUP, INC. et al )
                               )
                   Defendants. )
                               )

                 ORDER GRANTING MOTION TO STRIKE
                     RULE 30(E) ERRATA SHEET

      Now before the Court is Plaintiff’s “Motion to Strike Laird Washburn’s Rule

30(e) Errata Sheet.” (Doc. 65.) After careful review of the submissions of the

parties, the Court GRANTS Plaintiff’s motion.

                                 BACKGROUND

      This is a medical malpractice case. Plaintiff fell and sustained a left distal

fibula fracture and medial malleolus fracture during physical therapy at his nursing

facility, Healthcare Resort of Shawnee. (Doc. 4.) Plaintiff claims The Ensign

Group, Inc., Ensign Services, Inc., Gateway Healthcare, Inc., and the Healthcare

Resort of Shawnee are liable for the operation, management and negligence at the

nursing home, and thus liable for Plaintiff’s injuries. (Doc. 4.) Defendants claim



                                          1
      Case 2:19-cv-02056-DDC-KGG Document 68 Filed 06/10/20 Page 2 of 8




the Ensign Group, Inc., Ensign Services, Inc., and Gateway Healthcare, Inc. were

not involved in the care provided to plaintiff. (Doc. 15.)

        Defendants’ errata sheet requests to change the following seven responses

from the witness’s deposition transcript:

 Page/line                  Original Testimony                         Corrected        Stated Reason for
                                                                      Testimony              Change
 Pg. 11, ln   7. Q. Do they [Ensign Services] provide any         No, it’s my          Response was
 9-11         sort of                                             understanding,       incorrect based on
              8. clinical consulting?                             according to         my subsequent
              9. A. They'll provide clinical -- I wouldn't call   contract, Ensign     review of the
              10. it "consulting," but they do have clinical      Services provides    Independent
              services.                                           the facility         Consulting
              11. Yes.                                            specific             Services
                                                                  nonclinical back     Agreement (ICSA)
                                                                  office services.”    between ESI and
                                                                                       the Facility.
 Pg. 11, ln   12. Q. What are -- What are the clinical            “I couldn’t speak    Clarification of
 14-15        services 13. that they provide?                     to that” I’m not     response.
              14. A. I couldn't speak to that. I never really     aware of any.”
              15. worked in that.
 Pg. 18, ln   1. Q. So was there anyone from Ensign               “and it would be     Clarification of
 11-14        Services                                            recommended that     response.
              2. that said, hey, you -- you know, we have a       the facilities get
              contract                                            together and talk
              3. with these four nursing homes in Kansas.         about those
              We'd like                                           issues.”
              4. y'all to get together and talk about best
              practices?
              5. Anything like that happen?
              8. THE WITNESS:ꞏ I mean, we had resources
              from
              9. Ensign Services.ꞏ So, yes, at times, Ensign
              Services
              10. would say, hey, some of you are having
              the same issues.
              11. And so they would say, yeah, let's gather
              together and
              12. talk about those issues.ꞏ So, yes, that
              would happen at
              13. times.ꞏ The main person that would direct
              this would
              14. be -- would have been Dave Jorgensen.
 Pg. 18, ln   19. Q. Was there ever any individuals from          “yes” should read    Clarification of
 22           Ensign                                              – “individuals,      response.

                                                      2
      Case 2:19-cv-02056-DDC-KGG Document 68 Filed 06/10/20 Page 3 of 8




              20. Services that would come into the building    who we knew as
              while you                                         resources, would
              21. were administrator at The Healthcare          come to the
              Resort of Shawnee?                                building but I’m
              22. A. Yes                                        not sure if they
                                                                were employed by
                                                                Ensign Services.”
 Pg. 19, ln   3. Q. What -- what -- That's fine.ꞏ What –        Delete “…or         Clarification of
 9-12         what                                              nursing.”           response based on
              4. positions -- What titles of positions of                           review on ICSA.
              people from
              5. Ensign Services would come into your
              building during
              6. your time as administrator?
              7. A. Well, it would work that if we needed
              8. something or wanted some help, then we
              would reach out
              9. to a specific area, whether it was HR or
              accounting or
              10. nursing.ꞏ And whichever department felt
              like they
              11. needed some additional assistance or
              guidance, they
              12. would reach out.ꞏ Those services are
              provided.
 Pg. 19, ln   20. Q. So nobody at Ensign Services had           Delete “they were   Clarification of
 24-25        titles?                                           in nursing.”        response based on
              23. THE WITNESS:ꞏ They just didn't have                               review of ICSA.
              titles.
              24. They -- They worked -- They were in
              nursing.ꞏ They were
              25. in HR.ꞏ They were -- That's where --ꞏ there
              wasn't aꞏ 1. title.ꞏ They were -- We called --
 Pg. 24, ln   19. Q. Do you know who Chris Christensen          “He was the         Clarification of
 24           is?                                               CEO”                response.
              20. A.ꞏ ꞏ Do you mean Christopher?
              21. Q. Sure.ꞏ Christopher Christensen.
              22. A. Yes.
              23. Q. Who's that?
              24. A. He's the CEO of -- of Ensign Services.

(See Doc. 65-2.)

        Plaintiff brings the present “Motion to Strike Laird Washburn’s Rule 30(e)

Errata Sheet,” arguing the requested changes are material and improper. (Doc. 65.)

Defendants claim the changes are for clarification of response based on the

                                                    3
     Case 2:19-cv-02056-DDC-KGG Document 68 Filed 06/10/20 Page 4 of 8




witness’s subsequent review of ICSA. (Doc. 66-2, at 3.) The witness contends his

responses were “incorrect based on subsequent review of the Independent

Consulting Services Agreement (ICSA) between ESI and the Facility.” (Id.)

                                   DISCUSSION

      Federal Rule of Civil Procedure 30(e) governs witness changes to deposition

transcripts. The rule provides, in relevant part, that

             [o]n request by the deponent or a party before the deposition is
             completed, the deponent must be allowed 30 days after being notified
             by the officer that the transcript or recording is available in which:

                    (A)    to review the transcript or recording; and

                    (B)    if there are changes in form or substance, to sign a
                           statement listing the changes and the reasons for making
                           them.

Fed.R.Civ.P. 30(e).

      This District Court defines Rule 30(e) as “limiting the scope of changes

permitted” under the federal rules to the correction of transcription errors.

Summerhouse v. HCA Health Services of Kansas, 216 F.R.D. 502, at 504-05 (D.

Kan. 2003) (internal citations omitted). Thus, this view “does not authorize

changes because the deponent lied, misspoke, or otherwise wants to change or

clarify his testimony.” Id.

      This District further explains the purpose and scope of Rule 30(e) in the case

of Cargill Meat Solutions Corp. v. Premium Beef Feeders, LLC:


                                           4
     Case 2:19-cv-02056-DDC-KGG Document 68 Filed 06/10/20 Page 5 of 8




            The purpose of Rule 30(e) is obvious. Should the
            reporter make a substantive error, i.e., he reported ‘yes’
            but I said ‘no,’ or a formal error, i.e., he reported the
            name to be ‘Lawrence Smith’ but the proper name is
            ‘Laurence Smith,’ then corrections by the deponent
            would be in order. The Rule cannot be interpreted to
            allow one to alter what was said under oath. If that were
            the case, one could merely answer the questions with no
            thought at all then return home and plan artful responses.
            Depositions differ from interrogatories in that regard. A
            deposition is not a take home examination.

No. 13-11168-EFM-TJJ, 2015 WL 5821696, at *1 (D. Kan. Oct. 5, 2015) (quoting

Garcia v. Pueblo Country Club, 299 F.3d 1233, 1242 (10th Cir. 2002).

      It is uncontested that the witness’s changes are not due to typographical

errors. Therefore, the issue before the Court is whether the requested changes are

mere corrections or, rather, amount to material changes to the testimony.

      The 10th Circuit lays out the framework to be used when examining whether

a material change is permitted.

            If a change is material, which is defined as one that bears
            on an essential element of a claim or defense, whether it is
            permitted under Rule 30(e) is determined by examining
            the following factors, known as ‘the Burns rule’: (1)
            whether the deponent was cross-examined at the
            deposition; (2) whether the corrections were based on
            newly discovered evidence; and (3) whether the
            deponent's deposition testimony reflects obvious
            confusion, as opposed to indecisiveness or inconsistency,
            which necessitates a correction to clarify.




                                         5
     Case 2:19-cv-02056-DDC-KGG Document 68 Filed 06/10/20 Page 6 of 8




Burns v. Board of Cty. Comm’rs of Jackson Cty, 330 F.3d 1275, 1282 (10th Cir.

2003). The Court finds the Defendant’s changes to be material, therefore, it is

necessary to apply the Burn’s Rule to the witness’s suggested changes.


   a. The witness was not cross-examined at the time of the deposition


      Defendants claim that Plaintiff’s counsel left the video deposition (via

Zoom) before they had the opportunity to cross-examine the witness. (Doc. 66 at

7.) This is not, however, recorded in deposition transcript. Rather, the transcript

shows Defendants were given the opportunity to cross-examine the witness and

chose not to do so. (Doc. 65-1, at pg. 49, ln. 18-19.) Consequently, factor (1) of

the Burn’s rule is not met.


   b. The witness’s corrections are not based on newly discovered evidence.


      According to Defendants, at the time of the deposition, the witness “had

never reviewed the Independent Consulting and Centralized Services Agreement

(‘ICA’) and had no understanding as to the contents of the agreement.” (Doc. 66,

at 5.) Consequently, Defendants base the witness’s errata corrections on

discovering new evidence. (Doc. 66, at 4.) The Court disagrees. Though the ICA

was not entered as an exhibit or produced through discovery, as the administrator

at Maple Hills Healthcare, the witness should have been aware of the ICA. (Doc.



                                          6
     Case 2:19-cv-02056-DDC-KGG Document 68 Filed 06/10/20 Page 7 of 8




66, at 5.) Reviewing the document does not constitute newly discovered evidence.

Therefore, factor (2) of the Burn’s rule is not met.

      Moreover, the “corrected” answers are simply nonresponsive. The witness

was not asked what the ICSA required or provided. He was asked what Ensign

Services did. The answer that Ensign services came to the facility to help with

nursing issues is not “corrected” by information from the ICSA, whether or not

that agreement required such assistance.

   c. The witness’s testimony does not reflect obvious confusion.


      Defendants contend the witness’s testimony is equivocal and demonstrates

clear confusion. (Doc. 66, at 2.) The Court does not agree. The testimony

exhibits no examples of obvious confusion on behalf of the deponent such as

would necessitate clarification. See Cargill Meat Solutions, 2015 WL 5821696, at

*1. Rather, the changes at issue constitute the witness attempting to “rewrite

portions of a deposition.” Rios v. Welch, 856 F.Supp. 1499, 1502 (D. Kan. 1994),

aff’d 67 F.3d 1543 (10th Cir. 1995). Consequently, factor (3) of the Burn’s rule is

also not met.

      For the reasons set forth above, the Court finds the material changes

Defendants seek to make do not satisfy the Burn’s rule for determining whether,

under Rule 30(e), Defendants’ witness may alter what he said under oath.



                                           7
     Case 2:19-cv-02056-DDC-KGG Document 68 Filed 06/10/20 Page 8 of 8




Plaintiff’s motion is GRANTED, and the proposed deposition corrections are

hereby stricken.

      IT IS SO ORDERED.

      Dated at Wichita, Kansas, on this 9th day of June, 2020.

                                       S/ KENNETH G. GALE
                                      Kenneth G. Gale
                                      United States Magistrate Judge




                                         8
